—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 8, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a school bus driver until he was discharged for fighting with a co-worker during working hours. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because he lost his employment due to misconduct. Fighting with a co-worker, regardless of who initiated it, may constitute disqualifying misconduct (see, Matter of *840Love [Commissioner of Labor], 249 AD2d 674; Matter of Perry [Sweeney], 222 AD2d 924). Here, the record indicates that there was a short verbal exchange before the altercation broke out. Moreover, claimant had been involved in a heated verbal exchange with the co-worker three days earlier and was advised by his manager to bring all further problems with the coworker to his attention. We find claimant’s remaining contentions to be unpersuasive.
Cardona, P. J., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.